[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISIONON MOTION TO STRIKE
Because facts provable from the complaint could support a cause of action against Lindsay, the motion to strike is denied. Specifically, there is a factual question whether there existed a principal-agent relationship between Lindsay and Greenwood, and facts provable from the complaint could support this conclusion. In addition, a jury could find that, under the facts provable from the complaint, the presence of the plaintiff at the approximate time and place of injury reasonably could have been CT Page 2319 anticipated by Greenwood because Greenwood activated the alarm and failed to wait for the monitoring company to call the home. Lindsay's motion to strike count three of the amended complaint is denied. See Gateway Co. v. DiNoia, 232 Conn. 223, 654 A.2d 342
(1995); Beckenstein v. Potter  Carrier, Inc., 191 Conn. 120,464 A.2d 6 (1983); Morin v. Bell Court Condominium Assoc.,223 Conn. 323, 612 A.2d 1197 (1992).
Flynn, J.